Citation Nr: 0409223	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 20, 1999, 
for the grant of a 70 percent rating for anxiety reaction, 
with post-traumatic stress disorder, to include the issue of 
whether a July 2000 substantive appeal was properly 
withdrawn.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran 
entitlement an effective date earlier than May 20, 1999, for 
the grant of a 70 percent rating for anxiety reaction, with 
post-traumatic stress disorder (PTSD).  

In a March 2003 decision, the Board denied an effective date 
earlier than May 20, 1999, for the grant of a 70 percent 
rating for anxiety reaction, with PTSD.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).  

In an October 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's March 2003 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
an earlier effective date for the grant of a 70 percent 
rating for anxiety reaction, with PTSD, to the Board for 
readjudication consistent with the Joint Motion.  


FINDINGS OF FACT

1.  By a final decision dated in June 1990, the Board denied 
a disability evaluation in excess of 10 percent for 
generalized anxiety reaction. This decision was not appealed 
to the United States Court of Appeals for Veterans Claims.  

2.  Subsequent to the Board's June 1990 decision, a VA report 
of contact, dated February 27, 1998, notes the veteran 
requested an increased rating for his anxiety disorder and 
that he wanted to appoint the American Legion, specifically a 
particular individual in that organization, as his authorized 
representative.  

3.  Dated in March 1998, the veteran signed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, assigning the American Legion as his 
authorized representative "...to present my claim for benefits 
from the Department of Veterans Affairs based on the service 
of the above-mentioned veteran.  I ratify all that the above-
representative shall lawfully do or cause to be done based on 
this appointment."  

4.  An unappealed rating decision, dated in March 1998, 
granted a disability evaluation of 30 percent for generalized 
anxiety reaction, effective February 27, 1998.  

5.  An unappealed rating decision dated in August 1998, 
continued the disability evaluation of 30 percent for anxiety 
reaction, with PTSD.

6.  Subsequent to the August 1998 rating decision, a claim 
for an increased rating, signed solely by the veteran's 
authorized representative, was received on October 7, 1998.
 
7.  A Notice of Disagreement, submitted and signed only by 
the veteran's authorized representative, was received in May 
1999.

8.  A July 1999 rating action increased the veteran's 
disability evaluation to 50 percent for the generalized 
anxiety reaction, with PTSD, effective October 7, 1998.  
 
9.  An April 2000 rating decision continued the 50 percent 
rating

10.  A statement submitted and signed solely by the 
authorized representative was received in May 2000 continued 
to dispute the evaluation of the service-connected disorder.   

11.  In July 2000, VA received VA Form 9, Substantive Appeal, 
submitted and signed solely by the authorized representative, 
continuing the veteran's appeal for a disability rating in 
excess of 50 percent for anxiety reaction, with PTSD.  

12.  The RO, in a November 2000 rating decision, granted a 70 
percent disability evaluation for generalized anxiety 
reaction, with PTSD, effective May 20, 1999.  The veteran and 
his authorized representative were notified of the November 
2000 rating action that month.

13.  In a written agreement letter, dated in November 2000 
and signed solely by the veteran's authorized representative, 
noted the veteran's satisfaction with the 70 percent 
disability rating and withdrew the underlying July 2000 
Substantive Appeal, which had noted the veteran's 
dissatisfaction with the 50 percent disability evaluation for 
anxiety reaction, with PTSD.  

14.  The veteran, in a written statement received in January 
2001, raised a claim of entitlement to a rating in excess of 
70 percent for his service-connected psychiatric disorder, 
and an unappealed rating decision dated in August 2001, 
denied this claim.  

15.  The veteran has not raised a valid claim of entitlement 
to revision based on clear and unmistakable error (CUE) in 
the November 2000, rating decision.  

16.  In April 2003, the veteran executed an attorney/client 
retainer agreement and contingent fee contract with his 
currently authorized representative for legal services in 
connection the veteran's appeal to the Court and, in the 
event of a court-ordered remand, representation of the 
veteran at both the Board and at the agency of original 
jurisdiction.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a July 2000 Substantive 
Appeal have been met.  38 U.S.C.A. § 7105(b)(d) (West 2002); 
38 C.F.R. § 20.204 (2002 & 2003).  

2.  The criteria for an effective date prior to May 20, 1999, 
for the assignment of a 70 percent evaluation for anxiety 
reaction, with PTSD, have not been met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to an effective 
date earlier than May 20, 1999, for the grant of a 70 percent 
disability rating for service-connected anxiety reaction, 
with PTSD.  He contends that the 70 percent rating assigned 
for his nervous disorder should be effective from June 1989.  
At this point, the Board notes that a June 1989 RO decision 
has been subsumed by a June 1990 Board decision (with which 
the veteran did not take issue).  However, before proceeding 
to the issue of entitlement to an earlier effective date for 
a 70 percent disability rating for a nervous reaction, with 
PTD, the veteran has argued the propriety of the withdrawal 
of a July 2000 Substantive Appeal was improper.  

In the October 2003 Joint Motion for Remand, the parties 
noted that, when a claim is filed for an increased rating, 
the claimant is presumed to seek all available ratings, to 
the maximum benefit available.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

The Joint Motion notes that VA must address the propriety of 
a November 2000 agreement letter, signed only by the 
veteran's authorized representative, as a withdrawal of the 
underlying July 2000 Substantive Appeal, without evidence of 
the veteran's written authorization for the withdrawal of 
that Substantive Appeal.  

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement (a written 
communication from a claimant, or his or her representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result) and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal (a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information, identifying the issues being 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed).  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  
Pertinent law and regulation provides that a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.204(b).  

The parties of the joint motion state that "a representative 
can only withdraw a Substantive Appeal with the written 
consent of the claimant."  This is not entirely correct.  At 
the time of the submission of the November 2000 agreement 
letter, withdrawal of a Substantive Appeal may be by the 
appellant, or by his or her authorized representative, except 
that a representative may not withdraw either a Notice of 
Disagreement or a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (in effect in November 
2000) (emphasis added).  

Today, both the veteran and his representative, with or 
without written consent of the veteran, may withdraw a 
substantive appeal under 38 C.F.R. § 20.204(a) (2003).  
Effective from March 2003, the pertinent regulation has 
changed.  As before, it still remains that only an appellant, 
or an appellant's authorized representative, may withdraw an 
appeal.  See 38 U.S.C.A. § 7105(b)(d) (West 2002); 38 C.F.R. 
§ 20.204(a) (2003).  However, effective March 2003, an 
appellant's authorized representative may withdraw a 
Substantive Appeal that had been signed and filed personally 
by an appellant, without the appellant's written 
authorization for the withdrawal.  Id.  

Consequently, within the facts of this case, under both the 
new and old regulations, the veteran's prior representative 
in this case (who filed bother the substantive appeal and 
notice of disagreement) may withdraw the substantive appeal. 

In the case at hand, the veteran neither signed nor 
personally filed the underlying notice of disagreement, dated 
in May 2000, nor the substantive appeal of July 2000, which 
had noted the veteran's dissatisfaction with the 50 percent 
disability evaluation for PTSD.  Rather, the substantive 
appeal of July 2000 was signed and filed solely by the 
veteran's authorized representative on behalf of the veteran.  
Thereafter, the RO, in November 2000, increased the rating 
for PTSD, effective May 20, 1999.  Inasmuch as the July 2000 
substantive appeal was not signed and filed personally by the 
veteran, his authorized representative may withdraw the 
substantive appeal without the veteran's expressed written 
consent to do so.  Hence, the written agreement letter, dated 
in November 2000, which was signed and filed solely by the 
veteran's authorized representative, withdrawing the 
underlying July 2000 Substantive Appeal, was proper.  

Before continuing with the issue of entitlement to an 
effective date earlier than May 20, 1999, for the grant of an 
increased rating for anxiety reaction, with PTSD, the Board 
further notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law and this 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The amended regulations require VA to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  See Quartuccio v. Principi, 16 Fed. 
App. 183, 186-87 (2002).  Also, compliance with the VCAA 
requires that, once a "substantially completed claim" has 
been received, the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002), the Court 
concluded that "Both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  

The amended regulations also require VA to discuss the 
amended duty to notify with respect to the veteran's claim.  
Specifically, VA must discuss the provision that requires 
notice to the veteran of the information and evidence 
necessary to substantiate his claim, indicate what portion of 
any such information or evidence is to be provided by which 
party, and whether the documents that it references, or any 
other document in the record, satisfy that requirement.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA, to include 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In Pelegrini, the Court noted that the plain language of the 
VCAA requires that notice to a VA claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In the 
case at hand, the veteran was notified of VA's duty to assist 
under the VCAA, in a letter dated in April 2002, prior to the 
initial rating action.  Further, the record reflects that 
through the April 2001 rating decision, correspondence dated 
in April and May 2002, and the statement of the case issued 
in August 2002, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
The Board further emphasizes that the denial herein is based 
upon application of laws and regulations pertaining to the 
appellate process and the finality of decisions, rather than 
based on medical and other evidence already contained within 
the claims file.  The pertinent facts in this case are not in 
dispute and the law is dispositive.  Therefore, there is no 
additional evidence or information that could be obtained to 
substantiate the claim.  

Legal Criteria

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155.  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  See 38 C.F.R. § 3.160.  With regard 
to the terms "application" or "claim," the Board notes 
that, once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  See 38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a Notice of Disagreement (NOD) within one year from 
the date of mailing of notice of the decision.  An appeal 
consists of a timely filed NOD, in writing, and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  See 38 U.S.C.A. § 7105(b)(1); see 
also 38 C.F.R. §§ 20.200, 20.302.

A final and binding agency decision shall not be subject to 
revision on the same factual basis, except by duly 
constituted appellate authorities or on the basis of clear 
and unmistakable error (CUE), as provided in 38 C.F.R. § 
3.105(a).  See 38 C.F.R. § 3.104(a). In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the Court propounded a three-
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied;  (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and  (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
also held that, if a claimant wishes to reasonably raise CUE, 
"there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  

Factual Background

The veteran initially filed a claim of entitlement to service 
connection for a nervous disability in February 1969; the 
Board granted service connection for a psychiatric disorder 
by a decision dated in March 1971; and the RO effectuated 
this decision by a rating action dated in April 1971.  A 10 
percent evaluation for anxiety reaction was assigned, 
effective from January 5, 1969.  By unappealed rating 
decisions dated in August 1971 and July 1974, the 10 percent 
disability evaluation for the veteran's service-connected 
psychiatric disorder was continued.  In June 1989, the RO 
denied an increased rating for anxiety reaction.  The veteran 
appealed that decision and, in a final decision dated in June 
1990, the Board denied entitlement to an evaluation in excess 
of 10 percent for anxiety reaction.  

Thereafter, in a February 27, 1998, VA report of contact, it 
is noted that the veteran requested an increase in his 
service-connected anxiety disorder, and he wanted to appoint 
the American Legion, specifically an individual, by name, in 
that organization, as his authorized representative.  This 
was followed by receipt of a March 1998 written power of 
attorney by the veteran authorizing this representation.  A 
rating decision dated in March 1998, assigned a 30 percent 
disability evaluation, effective from February 27, 1998.  The 
veteran was notified of this decision, which he did not 
appeal.  An unappealed rating decision, dated in August 1998, 
continued the disability evaluation of 30 percent for anxiety 
reaction, with PTSD.

Subsequent to the August 1998 rating decision, a claim for an 
increased rating was received on October 7, 1998.  A rating 
decision, dated in March 1999, continued the 30 percent 
disability evaluation for the service-connected psychiatric 
disorder, and a written NOD, signed and filed solely by the 
authorized representative, was received on May 6, 1999.  A 
private medical report was received on May 20, 1999.  
Thereafter, a rating decision, dated in July 1999, granted a 
disability evaluation of 50 percent for generalized anxiety 
reaction, with PTSD, effective October 7, 1998.  

A rating decision, dated in April 2000, continued the 50 
percent evaluation for the veteran's service-connected 
psychiatric disorder.  An NOD to this action, which was 
signed and filed solely by the veteran's authorized 
representative, was received on May 9, 2000.  A rating 
decision, dated in November 2000, granted a 70 percent 
disability evaluation for generalized anxiety reaction, with 
PTSD, effective May 20, 1999.  In a written agreement letter, 
dated in November 2000 and signed solely by the veteran's 
authorized representative, the veteran's satisfaction with 
the 70 percent disability rating was expressed and the 
underlying July 2000 Substantive Appeal, which had noted the 
veteran's dissatisfaction with the 50 percent disability 
evaluation for anxiety reaction, with PTSD, was withdrawn.  

In a statement received in January 2001, the veteran raised a 
claim of entitlement to a rating in excess of 70 percent for 
his service-connected psychiatric disorder, and, in an 
unappealed August 2001 rating decision, the claim was denied.  

In August 2001, the RO received a statement from the veteran 
in which he requested an earlier effective date, back to 
1989, for the grant of a 70 percent disability rating for 
"PTSD."  

Analysis

The veteran has requested an effective date for the grant of 
a 70 percent disability evaluation for anxiety reaction, with 
PTSD, back to 1989.  The Board notes, however, that the 
record reflects final decisions of the RO and the Board 
subsequent to 1989, hence, prohibiting assignment of an 
effective date back to 1989.  

Specifically, the Board's June 1990 decision, which denied a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected psychiatric disorder, was not 
appealed to the Court and became final.  See 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100 (a decision of the Board is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that an NOD 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988).  

The Board must further emphasize that the veteran did not 
appeal the rating decisions of March 1998, and August 1998.  
Most crucial to the discussion herein, the underlying 
Substantive Appeal of July 2000, which expressed the 
veteran's dissatisfaction with the 50 percent disability 
evaluation assigned his anxiety reaction, with PTSD, was 
withdrawn by his authorized representative by a written 
agreement letter, dated and received in November 2000, which 
expressed the veteran's satisfaction with the RO's November 
2000 rating decision granting a 70 percent rating for anxiety 
reaction, with PTSD, effective May 20, 1999. 

As such, both the Board and the RO decisions dated from June 
1990 to November 2000 became final.  See 38 U.S.C.A. §§ 7105; 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1100, 20.1103.  There 
is neither evidence nor argument to the effect that the these 
decisions did not become final, nor has CUE been established 
or alleged in any of those final decisions.  

Given that the November 2000 RO decision that assigned the 
current effective date for the grant of a 70 percent 
disability evaluation for generalized anxiety reaction, with 
PTSD, is final, the assigned effective date is not subject to 
revision in the absence of a showing of CUE.  See38 C.F.R. § 
3.105(a).  The veteran has not alleged that the November 2000 
RO decision, which assigned an effective date of May 20, 
1999, for a 70 percent disability rating for the veteran's 
service-connected psychiatric disorder, contained CUE.  The 
veteran suggests no error of fact or law in any prior 
decision.  As such, he has not raised a valid claim of CUE.  

Nor may the question of the propriety of the effective date 
assigned in the November 2000 RO decision be considered on 
the same factual basis then reviewed and relied upon.  See38 
U.S.C.A. § 7105.  Rather, the veteran would need to submit 
new and material evidence showing entitlement to an earlier 
effective date.  In Lapier v. Brown, 5 Vet. App. 215 (1993), 
the Court held that, even assuming the presence of new and 
material evidence, reopening of a claim of entitlement to an 
earlier effective date under 38 C.F.R. § 3.156 cannot result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Applying 
the Court's holding in Lapier to the instant case, the Board 
finds that the veteran has no legal basis for an earlier 
effective date, absent a finding of CUE in the November 2000 
RO decision.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, where the law and not the evidence is dispositive, the 
claim should be denied, or the appeal to the Board 
terminated, because of absence of legal merit or the lack of 
entitlement under the law.  As the law is dispositive of this 
case, the benefit of the doubt rule is not for application.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than May 
20, 1999, for a grant of entitlement to a 70 percent 
disability rating for anxiety reaction, with PTSD.  


ORDER

An effective date prior to May 20, 1999, for the grant of a 
70 percent evaluation for anxiety reaction, with post-
traumatic stress disorder, is denied.  


	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



